                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TATYANA EVGENIEVNA
                                       DREVALEVA,
                                  11                                                       No. C 19-02665 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                       ORDER REVOKING IN FORMA
                                       ROBERT WILKIE, United States Secretary              PAUPERIS STATUS ON APPEAL
                                  14   of Veterans Affairs,
                                  15                  Defendants.

                                  16

                                  17
                                                                             INTRODUCTION
                                  18
                                            In this serial employment discrimination case, our court of appeals asks whether pro se
                                  19
                                       plaintiff’s in forma pauperis status should continue on appeal. Because the multiplicity of suit
                                  20
                                       indicates abuse, plaintiff’s in forma pauperis status on appeal is REVOKED.
                                  21
                                                                               STATEMENT
                                  22
                                            This is the third lawsuit arising from the same set of facts (Dkt. No. 38). While working
                                  23
                                       at the New Mexico Veterans Affairs Medical Center (VAMC), Ms. Drevaleva suddenly left for
                                  24
                                       Russia in May 2017, evidently to undergo in-vitro fertilization (IVF). She was terminated for
                                  25
                                       absence without leave in July and only returned in August. In 2018, both the Minneapolis and
                                  26
                                       West Los Angeles VAMC’s declined to employ Ms. Drevaleva upon learning of her 2017
                                  27
                                       termination.
                                  28
                                   1        Contending she was the victim of discrimination, Ms. Drevaleva engaged in several

                                   2   mediation sessions with the West Los Angeles VAMC before filing a formal Equal

                                   3   Employment Opportunity complaint with the Office of Resolution Management, to no avail.

                                   4   So she filed several lawsuits. This is the third.

                                   5        Ms. Drevaleva received IFP status in her first case, No. C 18-03748 WHA, which a

                                   6   December 2018 order dismissed. Following substantial briefing — and a motion for recusal

                                   7   which the Honorable Yvonne Gonzalez Rogers denied — the undersigned denied Ms.

                                   8   Drevaleva’s motion to reconsider and two motions to vacate. And though her IFP status

                                   9   continued through several petitions, our court of appeals declined to intervene.

                                  10        Ms. Drevaleva received IFP status again in her second case, No. C 19-01454 WHA,

                                  11   which a September 2019 order dismissed. After substantial briefing, a November 2019 order

                                  12   denied Ms. Dreveleva’s motion to vacate. Her IFP status continued on appeal again, and that
Northern District of California
 United States District Court




                                  13   appeal still pends before our court of appeals.

                                  14        This is Ms. Drevaleva’s third case. She again obtained IFP status. A November 2019

                                  15   order dismissed the case. Following about 90-pages of supplemental briefing, a January 2020

                                  16   order denied Ms. Drevaleva’s motion to vacate, demand to de-publish, and affidavit of bias

                                  17   (Dkt. Nos. 12, 38, 44–46, 65). Ms. Drevaleva again appealed. Our court of appeals now

                                  18   remands this appeal for the limited purpose of deciding whether Ms. Drevaleva’s IFP status

                                  19   should continue (Dkt. No. 71).

                                  20        Since obtaining IFP status in this case, Ms. Drevaleva filed three more cases against the

                                  21   Department of Veterans Affairs, case numbers C 19-05927 WHA, C 19-06127 WHA, and C

                                  22   20-0820 DMR. The first two cases were initially filed in the Federal Circuit and transferred to

                                  23   this Court. Though Ms. Drevaleva’s IFP applications there were never granted, due to

                                  24   procedural snafus in transit, she has litigated in this Court without ever paying the filing fees or

                                  25   receiving IFP status. Indeed, in the first of those two cases, Ms. Drevaleva obtained a decision

                                  26   on the merits in December 2019 (dismissal as res judicata) and her motion to vacate pends

                                  27   before this Court. Ms. Drevaleva’s application for IFP in her sixth case currently pends before

                                  28   the Honorable Donna Ryu.
                                                                                           2
                                   1                                               ANALYSIS

                                   2         Congress’ goal in creating the IFP statute was to put indigent plaintiffs on a similar

                                   3   footing with paying plaintiffs. Congress recognized, however, that a litigant whose filing fees

                                   4   and court costs are assumed by the public, unlike a paying litigant, lacks an economic incentive

                                   5   to refrain from filing frivolous, malicious, or repetitive lawsuits. To prevent such abuse on

                                   6   appeal, 28 U.S.C. § 1915(a)(3) states “[a]n appeal may not be taken in forma pauperis if the

                                   7   trial court certifies in writing that it is not taken in good faith.” Ellis v. United States, 356 U.S.

                                   8   674 (1958); see also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).

                                   9         It is now clear that Ms. Drevaleva is abusing her IFP status. Instead of diligently pursing

                                  10   her two pending cases before our court of appeals, she has opened three new cases. These

                                  11   repetitive suits stem from the same events. Ms. Drevaleva is entitled to her day in court — she

                                  12   is not entitled to overwhelm the Secretary of Veterans affairs, and indeed impact other
Northern District of California
 United States District Court




                                  13   litigants’ access to the limited resources of the courts, by filing a multitude of suits at public

                                  14   expense. The public will not be made to fund another front in Ms. Drevaleva’s apparently

                                  15   endless campaign against the Secretary. Her IFP on appeal is revoked, but Ms. Drevaleva

                                  16   remains free to pay the filing fee and proceed.

                                  17                                             CONCLUSION

                                  18         Ms. Drevaleva’s IFP status is REVOKED on appeal. This revocation is without prejudice

                                  19   to subsequent appeals. The Clerk shall please notify the United States Court of Appeals for the

                                  20   Ninth Circuit of this order.

                                  21

                                  22         IT IS SO ORDERED.

                                  23

                                  24   Dated: February 18, 2020.

                                  25

                                  26
                                                                                                 WILLIAM ALSUP
                                  27                                                             UNITED STATES DISTRICT JUDGE
                                  28
                                                                                         3
